             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




 SOUTHWEST REGIONAL                  CV 17-6582 DSF (MRWx)
 COUNCIL OF CARPENTERS,
 et al.,                             Order re Trial Briefing and
         Plaintiffs,                 Order to Show Cause re
              v.                     Sanctions

 PHIL LIMON,
        Defendant.



 AND RELATED CLAIMS



   At the conclusion of the trial, both parties were ordered to file a
trial brief in lieu of closing argument -- containing citations to the
record -- no later than Friday, March 8. The parties timely
submitted their respective briefs. Dkts. 222, 223. However,
neither brief cited to the trial record. The parties were then
ordered to resubmit their briefs, with appropriate citations to the
trial record, no later than Monday, March 18, 2019. Dkt. 224.
The Unions timely submitted their brief with citations to the trial
record. See Dkt. 225. Phil Limon did not resubmit his brief.

   Limon’s counsel, Christopher W. Katzenbach, is ordered to
show cause in writing no later than March 27 why he should not
be sanctioned in the amount of $250 for his violation of the Court’s
order. Payment of $250 in sanctions to the Clerk of Court, United
States District Court for the Central District of California, Room
4311, 350 W. 1st St., Los Angeles, CA, 90012 and a declaration
confirming the payment by March 27, 2019 will be a satisfactory
response to this Order to Show Cause.

   Limon is ordered to submit his brief, containing citations to the
trial record, no later than March 25. Failure to do so will result in
additional sanctions.

  IT IS SO ORDERED.


Date: March 20, 2019                  ___________________________
                                      Dale S. Fischer
                                      United States District Judge




                                  2
